DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao, U.S. Patent 5,419,013.
Hsiao teaches a device comprising a base unit (see lower unit in fig. 4), a cover unit (7), a hinge assembly (10) to couple the cover unit to the base unit and moveable between a folded and unfolded position, the hinge comprises a channel (defined between element 2 and 3 in fig. 3), an annular holder (4) disposed in the channel, a shaft (18, 19) engaged with the annular holder and a hydraulic cylinder (43) coupled to the shaft, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein the hydraulic…the hinge assembly”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsiao, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).

Regarding Claim 2, Examiner notes the relative motion between the shaft and the hydraulic cylinder is interpreted to meet the limitation “the hydraulic cylinder to move the shaft along a longitudinal axis”.  Examiner further notes that the above claim contains the claim language “move the shaft in a first direction…to reduce the operating torque”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsiao, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claims 3-4, see first annular flange (threads 42 can be considered “flanges) on the annular holder and the shaft including a second annular flange 46 (“included” on the shaft through element 43) which interfaces with flange 41.
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein a movement…second annular flange” and “wherein a movement…second annular flange”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hsiao, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 5, see biasing element 14 coupled between the hydraulic cylinder and the shaft (see fig. 3).
**Examiner's Note: Examiner notes that the above claim contains the claim language “a movement of the shaft…the biasing element”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device 
	Regarding Claim 8, see Col 4, Lns 48-61 and claim 5 of Hsiao which appear to teach the claimed functions.
	Regarding Claim 9 see rejections of Claims 1-2 above.
	Regarding Claim 10 see rejections of Claim 3 above.
Regarding Claim 11 see rejections of Claim 4 above.
Regarding Claim 12 see rejections of Claim 5 above.
Regarding Claim 13 see rejections of Claims 1-2 above.
Regarding Claim 14 see rejections of Claim 3 above.
Regarding Claim 15 see rejections of Claim 4 above.

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677